     Case 3:20-cv-02122-DMS-MDD Document 8 Filed 12/31/20 PageID.85 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE ANGELICA FRANCIS TRUST,                          Case No.: 20cv2122 DMS (MDD)
     MARK WINKLER AS TRUSTEE,
12
                                         Plaintiff,       ORDER GRANTING MOTION TO
13                                                        REMAND
     v.
14
     ERIC C. DUTRA, and DOES 1-10
15
     INCLUSIVE,
16                                    Defendants.
17
18
19         This case comes before the Court on Plaintiff’s motion to remand. Defendant did
20   not file an opposition to the motion, and the time for doing so has expired. For the reasons
21   set out in Plaintiff’s motion, the Court grants the motion and remands this unlawful detainer
22   case to state court. Plaintiff’s request for attorney’s fees and costs is respectfully denied.
23         IT IS SO ORDERED.
24   Dated: December 31, 2020
25
26
27
28

                                                      1
                                                                                  20cv2122 DMS (MDD)
     Case 3:20-cv-02122-DMS-MDD Document 8 Filed 12/31/20 PageID.86 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                     20cv2122 DMS (MDD)
